DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
References 11063740, 20180317184 and 20180294946 are cited because they are pertinent to the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a device comprising: a first optical interface for receiving a first pulse train from an external source, wherein pulses in the first pulse train have a first repetition rate; a second optical interface configured to receive a second pulse train having pulses with the first repetition rate; a timing discriminator configured to: receive the first and second pulse trains, and generate a control  signal to adjust the first repetition rate and a time offset for the second pulse train such that the pulses of the second pulse train are coincident with the pulses of the first pulse train; and a optical interface for outputting an output of the timing discriminator to a photodetector for synchronizing a remote clock to a local clock.
	-Regarding independent claim 14, , none of prior art of record teaches or suggests a method, comprising: receiving, at a photonic chip, a first pulse train from an external source, wherein pulses in the first pulse train have a first repetition rate; receiving, at the photonic chip, a second pulse train having pulses with the first repetition rate: controlling, using a timing 
	-Regarding independent claim 18, none of prior art of record teaches or suggests a device comprising: first interface for receiving a first pulse train from an external source, wherein pulses in the first pulse train have a first repetition rate;  a second interface configured to receive a second pulse train having pulses with the first repetition rate; a first interferometer configured to receive the first and second pulse train and delay the first pulse train relative to the second pulse train; a second interferometer configured to receive the first and second pulse train and delay the second pulse train relative to the first pulse train; and respective optical interferences for outputting respective outputs of the first and second interferometers onto photodiodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632